Citation Nr: 9918974	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

In a decision of June 1994, the Board of Veterans' Appeals 
(Board) denied service connection for a seizure disorder.  
This matter comes before the Board on appeal from a September 
1997 rating decision by the RO which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for seizures.  

In March 1998, the veteran appeared and gave testimony at an 
RO hearing before the undersigned Board member.  A transcript 
of this hearing is of record.  This case was remanded by the 
Board in June 1998 for further development.  The case is 
before the Board for further appellate consideration at this 
time.  


FINDING OF FACT

1. In June 1994, the Board denied service connection for a 
seizure disorder.  

2. The evidence submitted since the June 1994 Board decision 
is new, relevant to the claim, and must be considered with 
the previously assembled evidence in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the June 1994 
Board decision denying service connection for a seizure 
disorder is new and material; the veteran's claim for service 
connection for a seizure disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R.§ 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from January 1943 to December 
1945.  His military occupation specialty was that of a field 
lineman and he participated in the Normandy, Northern France, 
Ardennes, Rhineland, and Central European campaigns.

The evidence which was before the Board at the time of the 
June 1994 decision denying service connection for a seizure 
disorder may be briefly summarized.  The veteran's service 
medical records contain no findings or complaints indicative 
of a seizure disorder.  On the veteran's examination prior to 
service separation, he was evaluated as neurologically 
normal.  

In a November 1962 statement, F. Lloyd Mussels, M.D., 
reported that the veteran had been under treatment for 
seizures since 1954.  Clinical records from a private 
facility reflect outpatient treatment and periods of 
hospitalization for seizures, beginning in December 1962.  
During treatment in February 1986, the veteran gave a history 
of seizures since he was in his twenties.  

VA clinical records reflect outpatient treatment for seizures 
during the late 1980s.  

During a December 1990 hearing before a hearing officer at 
the RO, the veteran said, essentially, that he developed a 
seizure disorder as a result of concussion due to explosions 
in World War II.  He reported being treated for his seizure 
disorder at the VA Medical Center in West Roxbury, 
Massachusetts, in late 1946 or early 1947.  He said that he 
began treatment for seizures at a private facility in 1949 
and continued to receive treatment at this facility until 
1989, when he again had treatment at a VA hospital.  

During a March 1992 hearing before a member of the Board in 
Washington, D.C., the veteran said that he had his first 
seizure in service during the Normandy invasion in 1944.  He 
also experienced seizures during the campaigns in Belgium and 
Germany and he related that he was told while in the military 
that the seizures were due to his exposure to frequent 
explosions.  He also said that he received treatment for 
seizures at a military facility in Jackson, Mississippi.  He 
also reported that he received private treatment shortly 
after his service discharge.  

In a statement received in March 1994, a service comrade 
related that he and the veteran were passengers in a vehicle 
that was blown up by a German artillery shell.  In a 
statement which was also received in March 1994, another 
service comrade related that, during the landings in 
Normandy, the veteran was knocked out by the explosions that 
were occurring all around them.  It was stated that the 
veteran could not stand the explosions and that, after this 
episode, the veteran could not stand up.  The writer also 
said that veteran was always "passing out".  

The evidence which has been associated with the record since 
the June 1994 Board decision includes VA clinical records 
which document outpatient treatment for seizures during the 
1990s.  

In an April 1997 statement, H. Richard Tyler, M.D., reported 
that the veteran had been treated as early as 1954 for 
seizures.  The veteran's seizures were considered to be 
idiopathic but it was noted that a small mass lesion was 
noted on a 1986 CT scan.  The doctor saw no clear record as 
to an actual cause of the seizures and no clear documentation 
of seizures prior to 1954.  It was also said that if seizures 
during service could be documented it might well relate the 
veteran's current seizures to service but there was at 
present no documentation of such seizures before the early 
1950s.  The doctor also reported that the veteran dated his 
seizure disorder "since his 20's" on a February 1986 
clinical note and gave a history of a head trauma at age 18, 
with a brief period of unconsciousness.  

During a March 1998 hearing at the RO before the undersigned 
Board member, the veteran said that he had received treatment 
for seizures during the 1940s at VA hospitals in Mississippi 
and Massachusetts.  He also said that he was refused 
employment because of his seizure.  It was said that, during 
his initial treatment, his problem was described as "shell 
shock".  He again said that he was knocked out by explosions 
during the Normandy landings and had a problem with passing 
out during the remainder of his service.  He said that when 
such episodes occurred he would be left behind by his unit 
which he would rejoin when he recovered.  The veteran also 
denied any post service head injury.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that, at the time of the Boards June 1998 
remand of this case, the case law of the Court mandated that 
the third question to be resolved in the first step of the 
Manio analysis was whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  Colvin v Derwinski, 1 Vet. App. 171, 174 
(1991); See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard was inconsistent with the language of 38 
C.F.R.§ 3.156(a), cited above, and has overruled the 
extension of the Manio analysis that was first articulated by 
the Court in Colvin, supra.  See Hodge v. West; 155 F. 3d. 
1356 (1998).  

The Board notes that the latest RO rating action of December 
1998 denied the veteran's application to reopen his claim of 
service connection for a seizure disorder on the basis of the 
standard articulated in Colvin, which has been overturned by 
the Hodge decision.  The Hodge decision which was issued in 
September 1998, was not mentioned in the Board's June 1998 
remand.  The June 1998 remand requested that the RO obtain 
copies of clinical records from the VA Medical Center in 
Jackson, Mississippi reflecting treatment of the veteran, for 
seizures from December 1945 to February 1946.  The RO's 
efforts in this regard had negative results.  In the Board's 
opinion, under the provisions of 38 C.F.R.§ 3.156(a) as 
discussed in the Hodge decision, the veteran has submitted 
new and material evidence to reopen his claim of service 
connection for a seizure disorder.  

In arriving at this determination, the Board first notes that 
the appellant is a combat veteran as evidenced by his 
military occupation specialty and his participation in the 
Normandy, Northern France, Ardennes, Rhineland, and Central 
European campaigns.  Since that is the case, the provisions 
of 38 U.S.C.A.§ 1154(b) (1998) must be considered in the 
adjudication of this case.  

As held by the United States Court of Appeals for the Federal 
Circuit in Collette v Brown, 82 F.3d 389 (Fed. Cir. 1996) 
regarding the determination of the merits of a combat 
veteran's claim for service connection, 38 U.S.C.A. § 1154(b) 
requires that such a veteran must submit "satisfactory lay 
or other evidence of service incurrence or aggravation" of 
the disability in question.  It must also be determined that 
the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service" 
even though there is no official record of incurrence or 
aggravation during service.  If these requirements are met, 
the Secretary shall accept the veteran's evidence as 
"sufficient proof of service connection unless such evidence 
is rebutted by clear and convincing evidence."  A combat 
veteran who uses lay testimony to show incurrence or 
aggravation during service must nevertheless provide medical 
evidence to show a connection between his current disability 
and service.  See Collette, supra, and also Arms v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999)

Prior to the Board's 1994 decision denying service connection 
for seizures, the veteran had submitted lay evidence which 
reported that he was exposed to enemy shell fire during 
service and had been rendered unconscious by the impact of 
explosions during combat.  In the Board's opinion, this lay 
evidence is sufficient to show that the veteran incurred a 
concussion during combat under the provisions of 38 U.S.C.A. 
§ 1154(b), as interpreted in Collette, supra, and also 
suggests that the veteran may have suffered seizures while on 
active service.  

The recent record includes a statement from a private 
physician who said that if seizures during service could be 
documented it "might well relate" the veteran's current 
seizures to service.  This evidence, even when viewed in the 
context of the lay testimony discussed above, is not 
sufficient to establish a well-grounded claim for service 
connection for a seizure disorder because it does not provide 
competent evidence of a clear connection between the episodes 
of unconsciousness reported during service and the veteran's 
current seizures.  See Caluza v. Brown, 7 Vet. App. 498 
(1998).  Nonetheless, this private physician's statement, 
when read in conjunction with the previously considered 
statements of the veteran's service comrades regarding his 
exposure to explosions during combat and his episodes of 
unconsciousness in service, does constitute evidence of such 
significance that it must be considered in order to fairly 
adjudicate the veteran's claim as provided in 38 
C.F.R.§ 3.156(a).  See Hodge, supra.  Thus, new and material 
evidence has been submitted and the veteran's claim for 
service connection for a seizure disorder is reopened.  

The Board further notes in this regard that the Court, in the 
recent case of Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999), has recognized that new and material evidence 
to reopen a previously denied claim need not be sufficient to 
render the claim "well grounded".  Thus, in reopening the 
veteran's claim for service connection for a seizure disorder 
on the basis of new and material evidence, the Board believes 
that further development is necessary prior to further 
adjudication of  the issue on the merits.  This development 
is discussed in the REMAND section below.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a seizure disorder 
is reopened.  


REMAND

As noted above, the evidence of record includes lay 
statements which attest to the veteran's exposure to 
explosions during his World War II combat service, as well as 
to episodes of unconsciousness during service.  There is also 
a statement from a private physician which suggests a 
possible link between the veteran's service episodes of 
unconsciousness and his current seizure disorder.  Since that 
is the case, the Board believes that a further medical 
opinion is necessary regarding the relationship, if any, 
between the veteran's military service and his seizure 
disability.  

This claim is therefore REMANDED to the RO for the following 
action:  

1. The veteran should be afforded a VA 
examination by a neurologist to 
determine the etiology of the 
veteran's seizure disorder.  The 
claims folder, including a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent records may be reviewed.  
The physician should indicate in the 
examination report that the record has 
been reviewed.  All pertinent clinical 
findings should be reported in detail.  
At the conclusion of the examination 
and after a thorough review of the 
evidence, the examining physician 
should express his medical opinion in 
answer to the following questions: (a) 
is it at least as likely as not that 
the veteran's current seizure disorder 
was present during service or was 
manifested within one year following 
his discharge from service; (b) is it 
at least as likely as not that the 
veteran's current seizure disorder is 
the result of his reported exposure to 
explosions and concussions during 
combat service in World War II.  

2. The RO should then again adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further consideration, if 
otherwise appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional, 
clarifying evidence and to comply with precedent decisions of 
the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

